Citation Nr: 9902718	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-02 176	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for interstitial lung 
disease, claimed as secondary to smoking.

3.  Entitlement to service connection for depression, claimed 
as secondary to a low back condition and to service-connected 
duodenal ulcer condition.

4.  Entitlement to an increased evaluation for service-
connected post-operative duodenal ulcer, currently evaluated 
as 20 percent disabling.          


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1948 to March 1952.

2.	On January 22, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Boise, 
Idaho, (the RO) that the veteran died on 
January [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998);  38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the veteran filed a VA Form 9, Appeal to 
Board of Veterans Appeals, as to the four issues listed 
above.  His claims folder was received at the Board in 
November 1998.  On January 22, 1999, the Board received from 
the RO a copy of the veterans death certificate, which 
indicated that the veteran passed away on 
January [redacted], 1999.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a) (West Supp. 1998);  
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed due to the death of the veteran.




		
      Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.

- 2 -
